10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ROBERTA EDRICK, an individual: Case No.: 2:19-cv-01633-JFW-E
Plaintiff, ORDER RE DISMISSAL OF
COMPLAINT WITH PREJUDICE
v. [PROPOSED]
AIR TAHITI NUI, a foreign corporation;

Defendant. Complaint Filed: March 15, 2019

 

 

 

The Court, having reviewing the Stipulation Re Dismissal With Prejudice
between plaintiff Roberta Edrick and defendant Air Tahiti Nui by their attorneys
of record.

IT IS HEREBY ORDERED:

Plaintiff's complaint is dismissed, in its entirety, with prejudice, pursuant to

Federal Rule of Civil Procedure 41(a)(1).

Each party shall bear their own fees and costs of suit.
IT IS SO ORDERED.
DATED: February 26, 2020

 

 

 

ORDER RE DISMISSAL OF COMPLAINT WITH PREJUDICE

 
